Title: Thomas Jefferson: Trigonometry Exercise, 4 December 1815
From: Jefferson, Thomas
To: 


          
            
              1815. Dec. 4.
              The 2. cases of all the ∠s or all the sides of a spheric. △ being given. tried by the formula supplementy   to Nepier’s
            
            
              
              
              
            
            
              
              
               °′
              }
              suppose ag. & aeg the greater segments
            
            
              
              a =
              49–54
              T32 × Td2 of segm. of mid. p. = T52 × Td2 of oppos. parts.
            
            
              d =
              37–19
              t 31°–12′–30″ × taeg  −  deg2 = t 43°–36′–30″ × t 6°–17′–30″
            
            
              e =
              62–25
              
              
            
            
              ? ae =
              14–45–42
              
              °′″
              
            
            
              de
              
              
              t. 43–36–30
              9.9788944 
              
              31–12–30
              
            
            
              ag
              
              +
              t6–17–30
              9.0423948 
              ±
               9–50–43
              
            
            
              
              
              
              
              19.0212892 
              
              41–  3–13
              = aeg
            
            
              see No 91.
              dg
              
              −
              t 31–12–30
              9.7822155 
              
              21–21–47
              = deg.
            
            
              
              
              
              =
              t aeg − deg2= 
              9.2390737 
              =
               9°–50′–43″
            
          
          
            
              for ae. 
              Rad ×
              Cos. ae = 
              Cot. a × Cot aeg
            
            
              
              
              
              Rad
            
          
          
            
              
              
              °′″
              
            
            
              
              Cot. a=
              49–54– 0
              
              9.9253524
              
            
            
              +
              Cot. aeg =
              41– 3–13
              
              10.0600716
              
            
            
              −
              R = Cos. ae 
              
              
              19.9854240 
               = 14°–45′–42″
            
          
          
          
            
              for de. 
              Rad ×
               Cos de = 
              Cot. d × Cot deg
            
            
              
              
              
              Rad
            
          
          
            
              
              
              °′″
              
            
            
              
              Cot. d
              37–19– 0
              
              10.1178993
              
            
            
              +
              Cot. deg
              21–21–47
              
              10.4076544
              
            
            
              −
              R. = Cos de 
              
              
              10.5255537.
               impracticable.
            
          
          
          
          suppose dg & deg the greater segments
          
            
              
              
              °′″
            
            
              then (as above) tdeg − aeg2 =
               9°–50′–43″ and 
              41– 3–13 = deg
            
            
              
              
              21–21–47 = aeg
            
          
          
            
              for ae. 
              Rad ×
               Cos. ae = 
              Cot. a × Cot. aeg
            
            
              
              
              
              Rad
            
          
          
            
              
              
              °′″
              
            
            
              
              Cot a
              49–54– 0
              
              9.9253524
              
            
            
              +
              Cot aeg
              21–21–47
              
              10.4076544
              
            
            
              −
              R. = Cos. ae 
              
              
              10.3330068
               impracticable.
            
          
          
          
            
              No 89.
              
              
              
              
              
              
            
            
              
              given 
               found
              °′″
              
              
              
            
            
              d = 63–45 
              dfg = 
              56–26–37
               df = 
              70–53–30
              
            
            
              e = 71–49 
              efg = 
              38–25–23
               ef = 
              65–32–21. 
               or 63°–7′–30″
            
            
              f = 94–52 
              
              
               de = 
              82–17 
              or
            
            
              
              dg = 
              51–56–34
              
              51–56–34
              
            
            
              
              eg = 
              34–27
              or
              33–40
              
            
            
              
              
              86. 23. 34
              or
              85–36–34
               or 82°–17′
            
          
          
            
              No 80
              
              
              °′
               by Nepier
               by Minto
            
            
              
              given 
              a =
              59–47
               abc 
              =
              42–12–30
               44– 2–19
            
            
              
              b =
              77–39–23 
               cbd
              =
              35–26–53
               33–37– 3
            
            
              
              d =
              64–15.
               ab
              =
              50– 3
               52–58– 0
            
            
              found
              
              
               bd
              =
              47–21
               43–29–22
            
            
              
              
              
               ad
              =
              56–15
              
            
          
          
          
            
              No 81
              
              
              °′″
               found by Nepier
               by Minto
            
            
              
              given 
              a =
              112–40–45
               cad =
               65–43–45
              64–31
            
            
              
              b =
               66– 7
              bac =
               46–57
              48– 9–44
            
            
              
              d =
               59–50
              a=
              112–45–45
               112–40–44
            
            
              ? 
              ab =
               65–34
              
              
              66–38
            
            
              
              ad =
               74–20
              
              
              73–54–59
            
            
              
              bd =
               76–19–17
              
              
              78–26
            
          
          
          
            
              No 86.
              
              
              °′
               found in ye opern
              
              
            
            
              
              given 
              de =
              79–56
              af =
              34–37–54″
               eg =
              62–34– 8
            
            
              
              ef  =
              66–29
              ad =
              68–52–21
              dg =
              17–21–52
            
            
              
              df  =
              34–14–27
              aef  =
              38–17–58
              fg  =
              29–59–24
            
            
              
              
              
               aed =
              71–19–40
              
              
            
            
              
              
              originally given
               by Bezout
               by Minto
            
            
              reqd
              d  =
              62–40
               62–39– 6
               62–39–47
            
            
              
              e  =
              33– 2
               33– 1–42
               33– 1–46
            
            
              
              f  =
              72–32– 6
               72–30–39
               107–28–41 ?
            
            
              
              
              ae =
              61– 1– 0
              
              {
               32– 0–56 = dfg ?
            
            
              
              
              
              
              
               75–27–45 = efg ?
            
          
          
            
              give d. e. & f. as above to find de, ef, df

              }
              by Minto, the results are of
              ef  =
              16– 1–34 by Bez. & Nepier
            
            
              
              
              
              df  =
               59–53–30
            
            
              
              
              
              eg =
               13–33–37
            
            
              
              
              
              dg. impossible
            
          
          there must be something vicious  in the data.
        